 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          ESTATE OF VERL A. BRANTNER,
 8                                   Plaintiff,
                                                              C17-582 TSZ
 9                v.
                                                              MINUTE ORDER
10        OCWEN LOAN SERVICING LLC,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)   Defendant Ocwen Loan Servicing, LLC’s (“Ocwen”) Motion for Stay of
14
   Judgment Pending Appeal, docket no. 87, is GRANTED in part. The Court ORDERS
   that the judgment against Ocwen on November 6, 2018, is stayed pending Ocwen’s
15
   posting of a supersedeas bond in the amount of $95,000.00.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 17th day of December, 2018.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Karen Dews
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
